Exhibit 10.3

CONSULTING AGREEMENT BETWEEN

WOLVERINE TUBE, INC. AND KEITH WEIL

This CONSULTING AGREEMENT (this “Agreement”), effective as of this the 19th day
of February, 2007, is by and between Wolverine Tube, Inc., a Delaware
corporation (“Wolverine”) and Keith Weil (“Weil”), and controls the terms of the
consulting arrangement between the two parties and their respective rights and
obligations to each other.

RECITALS

WHEREAS, Weil currently serves as an executive officer of Wolverine; and

WHEREAS, on February 15, 2007 Plainfield Special Situations Master Fund Limited
and The Alpine Group, Inc., acquired at least fifteen percent (15%) of the
voting power of the stock of Wolverine (the “Transaction”); and

WHEREAS, simultaneous with the execution of this Agreement, Weil shall enter
into a Stay Pay and Separation Agreement with Wolverine (the “Stay Pay and
Separation Agreement”); and

WHEREAS, among Weil’s other duties with Wolverine, Weil is heavily involved with
the development of relationships with numerous potential and existing strategic
relationships and other key customer relationships, and the maintenance and
furtherance of these relationships are vital to the continued success and
sustainability of Wolverine; and

WHEREAS, Wolverine has determined that it is in the best interest of Wolverine
and its shareholders to assure both that Wolverine will have the continued
services of Weil for a reasonable transition period following the Transaction,
and that Weil’s talents and intimate knowledge of the tube design and
manufacturing industry and of Wolverine’s operations and business will not be
utilized in the furtherance of any competitor of Wolverine; and

WHEREAS, Wolverine desires to engage Weil to provide certain consulting services
to Wolverine for a period of eighteen consecutive (18) months following the
termination of his employment relationship with Wolverine, and Weil is willing
to provide such consulting services to Wolverine; and

WHEREAS, the parties hereto desire to set forth their respective rights and
obligations with respect to the consulting arrangement.

NOW, THEREFORE, the parties hereto, in consideration of the mutual promises
recited herein, agree as follows:

1. Consulting Arrangement.

(a) During the Term, Weil shall provide such advisory and consulting services as
reasonably requested by Wolverine. Weil’s consulting duties shall include the
following specific matters, and any other matters as may be reasonably requested
by Wolverine: (i) advice



--------------------------------------------------------------------------------

and assistance with regard to the transition of the business in connection with
the Transaction, (ii) promoting relationships with Wolverine’s employees,
customers and constituents within the business and financial communities,
(iii) continuing and developing relationships with domestic and international
suppliers and customers, (iv) participating in strategic planning and helping
formulate business plans, (v) assisting in efforts to arrange adequate financing
to carry out business plans; and (vi) rendering consulting services to any joint
venture, subsidiary or affiliated business of Wolverine.

(b) The consulting and advisory services described in this Agreement shall be of
a type and level commensurate with the consulting and advisory services
customarily provided by senior level executives to public companies.

2. Term and Termination. The Term of this Agreement shall be for a period of
eighteen (18) consecutive months commencing on the business day immediately
following the termination of Weil’s employment relationship with Wolverine as
provided in Section 1(d) of the Stay Pay and Separation Agreement and ending on
the eighteen month anniversary thereof (the “Term”). Notwithstanding the
foregoing sentence, in the event Weil’s employment relationship with Wolverine
is terminated by Wolverine for “Cause” as defined in Paragraph 1(d) of the Stay
Pay and Separation Agreement, this Consulting Agreement shall become void and of
no further force and effect and Weil shall have no obligation to provide the
consulting services hereunder and Wolverine shall have no obligation to pay Weil
the Consulting Fee described in Section 3(a) below. After the commencement of
the Term, either party may terminate this Agreement and Weil’s services as a
consultant hereunder for any reason prior to the expiration of the Term in which
case Wolverine shall have no further obligation to pay Weil the Consulting Fee
or reimburse Weil for any expenses incurred thereafter; except that, in the
event such termination by Wolverine is for any reason other than Weil’s failure
to comply with the written policies of Wolverine in discharging his duties
hereunder, Wolverine shall continue to pay Weil the Consulting Fee described in
Section 3(a) below.

3. Compensation and Benefits.

(a) During the first six (6) months of the Term, Wolverine shall pay Weil a
monthly fee of $37,500.00, and beginning with the seventh month and for the
remainder of the Term, Wolverine shall pay Weil a monthly fee of $22,033.33 (the
“Consulting Fee”). The Consulting Fee is payable in advance on the first day of
the Term and on the first day of each month thereafter, for a total of eighteen
(18) payments. Weil agrees and acknowledges that the aggregate amount of cash
payable pursuant to this Agreement shall not exceed $490,000.00.

(b) During the Term, Wolverine shall reimburse Weil for reasonable business,
travel and lodging expenses incurred at the request of Wolverine in connection
with the performance of services rendered under this Agreement. Weil shall
submit an application for such reimbursement in a form acceptable to Wolverine
and shall provide all backup and supporting documentation.

(c) No additional compensation or fee, other than the Consulting Fee or amounts
payable under the Stay Pay and Separation Agreement, shall be payable by
Wolverine to Weil by reason of any benefit gained by Wolverine directly or
indirectly through Weil’s

 

2



--------------------------------------------------------------------------------

efforts on Wolverine’s behalf, nor shall Wolverine be liable in any way for any
additional compensation, fee, expense reimbursement, or any other amounts unless
the parties have expressly agreed thereto in writing.

4. Independent Contractor Status.

(a) Weil is an independent contractor and is not an agent of Wolverine. Weil
shall not represent himself as an agent of Wolverine and may not commit or
obligate Wolverine in any way to other parties.

(b) Weil shall have no authority, nor shall he represent himself as having any
authority, to bind Wolverine in any manner whatsoever.

(c) Subject to Weil’s compliance with Section 4 of the Stay Pay and Separation
Agreement, Weil shall be free to work for others and himself.

(d) Federal, state and local income tax, occupational tax and/or payroll tax of
any kind shall not be withheld or paid by Wolverine on Weil’s behalf. Weil shall
not be treated as an employee with respect to the services performed hereunder
for federal, state and/or local tax purposes. Wolverine will report the amounts
paid to Weil pursuant to this Agreement on IRS Form 1099 to the extent required
under the Internal Revenue Code of 1986, as amended. Weil agrees to pay any
applicable federal, state and/or local taxes required by law due on account of
the fees paid to Weil pursuant to this Agreement.

5. Indemnification. Wolverine hereby agrees to indemnify Weil and hold Weil
harmless to the fullest extent permitted by applicable law against and in
respect to any and all actions, suits, proceedings, claims, demands, judgments,
costs, expenses (including reasonable attorney’s fees), losses, and damages
resulting from Weil’s good faith performance of his duties and obligations to
Wolverine hereunder. This provision is in addition to any other rights of
indemnification Weil may otherwise have with respect to Wolverine.

6. Confidentiality. Weil acknowledges that he will have access to Confidential
Information (as hereinafter defined) of Wolverine. Weil agrees not to disclose,
communicate or divulge to, or use for the direct or indirect benefit of any
person (including Weil), firm, association or any other entity (other than
Wolverine or its affiliates) any Confidential Information other than in the good
faith performance of its duties or in response to a legal process. “Confidential
Information” includes, but is not limited to, and regardless of whether such
information has been reduced to writing or designated as confidential, but only
to the extent not generally known in the industry, customer and vendor lists
(including any prospective customers and vendors), database, computer programs,
frameworks, models, products, facilities and methods, marketing programs, sales,
financial information, marketing, training and technical information, business
methods, business policies, procedures, techniques, research or development
projects or results, trade secrets (which includes Wolverine’s customer, vendor
and prospective customer and vendor lists), systems, procedures, manuals,
confidential reports, pricing policies, business plans, computer software,
intellectual property, information concerning how Wolverine creates, develops,
acquires or maintains its products and marketing plans, targets its potential
customers, and operates its businesses, and any other information not otherwise

 

3



--------------------------------------------------------------------------------

available to the general public. If any person (including any government agency
and/or employee) requests in writing the disclosure or release of Confidential
Information, Weil shall, to the extent legally permissible, immediately
(a) notify Wolverine of such request so that Wolverine may pursue any available
remedies to prevent the disclosure or release of such Confidential Information
and (ii) furnish Wolverine a copy of all written materials pertaining to such
request for Confidential Information as Wolverine shall deem appropriate.

7. Legal Fees; Costs of Enforcement. Wolverine shall reimburse Weil, on a
current basis, for all reasonable legal fees and related expenses incurred by
Weil in seeking to obtain or enforce any right or benefit provided by this
Agreement, regardless of whether or not Weil’s claim is upheld by an arbitral
panel or a court of competent jurisdiction; provided, however, Weil shall be
required to repay to Wolverine any such amounts to the extent that an arbitral
panel or a court issues a final and non-appealable order, judgment, decree or
award setting forth the determination that the position taken by Weil was
frivolous or advanced by Weil in bad faith.

8. General Provisions.

(a) This Agreement shall be binding upon and inure to the benefit of the parties
and their successors and permitted assigns. Weil’s rights and obligations under
this Agreement may not be assigned without prior written consent of Wolverine.
Wolverine may not assign its rights and obligations hereunder without the prior
written consent of Weil, except to a successor to all or substantially all of
the assets of Wolverine and then only if such assignee promptly delivers to Weil
a written assumption of the obligations hereunder.

(b) All matters affecting this Agreement, including the validity thereof, are to
be governed by, and interpreted and construed in accordance with, the laws of
the State of Alabama applicable to contracts executed in and to be performed in
that State.

(c) This Agreement, together with the Stay Pay and Separation Agreement, shall
constitute the sole agreement between the parties hereto with respect to the
subject matter hereof and shall supersede any and all prior agreements or
understandings relating to the subject matter hereof. No change or amendment to
this Agreement shall be binding unless in writing and signed by both parties.

(d) This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

(e) The headings in this Agreement are for reference only, and shall not affect
the meaning or interpretation of this Agreement.

(f) In the event that any provision of this Agreement shall be declared to be
invalid, illegal or unenforceable, such provision shall survive to the extent it
is not so declared, and the validity, legality and enforceability of the other
provisions hereof shall not in any way be affected or impaired thereby, unless
such action would substantially impair the benefits to any party of the
remaining provisions of this Agreement.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Weil and Wolverine have caused this Agreement to be executed
on this the 30th day of April, 2007.

 

WOLVERINE TUBE, INC. By:  

/s/ James Deason

  JAMES DEASON   Senior Vice President and   Chief Financial Officer By:  

/s/ Keith Weil

  KEITH WEIL

 

5